Citation Nr: 1738829	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  16-07 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. A. Ong, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016). 

The Veteran served on active duty from February 1954 to October 1957. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veterans Appeals Control and Locator System (VACOLS) reflects that the Veteran cancelled the scheduled July 2016 hearing and requested that a decision be made based on the evidence of record. 38 C.F.R. § 20.704(e).  

In September 2016, the Board remanded this matter for further evidentiary development. The VA examination having been scheduled, the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

In October 2016, the Veteran requested to withdraw all contentions. In December 2016, the Veteran reiterated his request. The Veteran was informed that he would need a signed statement indicating his desire to withdraw the appeal. To date, no statement to withdraw the appeal has been associated with the file. As such the claim is still on appeal. 38 C.F.R. § 20.204.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.






FINDING OF FACT

A right knee disability was not manifest during service or within one year of separation.  Right knee disability is not related to service.  The in-service injury was acute and resolved.


CONCLUSION OF LAW

A right knee disability was not incurred or aggravated in service, and arthritis may not be presumed to have been incurred therein. 38 U.S.C.S. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). The duty to assist was satisfied by notices included in the Fully Developed Claim (VA Form 21-526EZ) acknowledged by the Veteran in his July 2014 claim.

In addition, the duty to assist the Veteran has also been satisfied in this case. The file contains the Veteran's service personnel and treatment records, identified or submitted records of private medical care, and the report of a VA examination in March 2015. The Veteran has not identified any additional available, outstanding records pertinent to his right knee disability. 

With reference to a medical opinion, the September 2016 Board remand requested that the Veteran be scheduled for an examination. The VA examiner indicated in October 2016 that the Veteran refused to undergo the examination. In December 2016, the Veteran reiterated that he did not want to attend any further examinations. Thereafter in January 2017, a supplemental statement of the case was furnished to the Veteran. Subsequently in February 2017, the Veteran indicated that he has no other information or evidence to submit. The Board notes that the VA's duty to assist is not a one-way street, and the Veteran cannot wait passively in those situations where his assistance to VA is necessary. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). A failure to report for an examination, without a showing of good cause, results in an original claim for service connection being adjudicated based on the evidence of record. 38 C.F.R. § 3.655; see Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005). Here, the Veteran was scheduled and received notice for an examination but he refused to undergo the examination without good cause. Therefore, the Board will decide the claim based on the evidence of record.

For the aforementioned reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a). Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309(a). Generally, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 CFR 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (2013). 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Service treatment records dated June 1954 reflect the Veteran endorsed knee pain after he climbed down a pole. Upon physical examination, the Veteran exhibited tenderness along the medial aspect of the right knee over the patella, and was diagnosed with effusion of the right knee. X-ray examination of each knee was negative for pathology.  At separation, the history was reported.  However, clinical evaluation of the lower extremities was normal.

Post service, there was a finding of arthritis.
  
The preponderance of the evidence, however, is against a finding that a relationship exists between the post service right knee disability and the disease or injury in service.   Here, we accept that there was an in-service injury.  However, X-ray examination was normal and the separation examination disclosed that the knees were normal.  In essence, arthritis was not noted, identified or diagnosed during service or within one year of separation.  Rather, the X-ray examination was negative and the clinical evaluation at separation was normal.   This evidence establishes that he did not have arthritis and any assertion of continuity is inconsistent with the normal finding at separation.  His report of a history of a trick knee does not establish that there were on-going symptoms.

A VA opinion was obtained in March 2015. The examiner opined that the claimed right knee disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner further opined the knee disability is most likely related to overuse and wear and tear after service. A subsequent opinion was requested, but the Veteran failed to report. 

In February 2016, the Veteran stated that his leg was injured by a fall, the equipment he wore to climb poles, and that he has developed sores. While the Veteran may be competent to report the manifestation of symptoms of knee pain, he is not competent to provide medical opinions regarding the causes of that condition and there are no Jandreau type exceptions. As the Veteran has shown to not have appropriate medical training and expertise, he is not competent to render probative (i.e., persuasive) opinions on medical matters. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007.  Therefore, the Veteran's lay assertions in this regard have no probative value. The Board finds there to be no competent and credible evidence of record that links arthritis to his service, and therefore direct service connection is denied. 
The most probative evidence establishes that there was a remote onset of arthritis and that the disability is unrelated to service, to include the in-service injury.



ORDER

Entitlement to service connection for a right knee disability is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


